              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

MARGARET T. HUNTER, et al.,

           Plaintiffs,                CIVIL ACTION NO. 3:17-cv-00007

           v.                         (SAPORITO, M.J.)

RICHARD P. KENNEDY, M.D., et
al.,
        Defendants.


                           MEMORANDUM
     This matter is before the court on the plaintiffs’ motion to substitute

MedPro Group for deceased defendant Richard P. Kennedy, M.D. (Doc.

282). As we write for the parties, we incorporate by reference the factual

background in a series of memoranda previously issued by the court.

(Doc. 224; Doc. 226; Doc. 228). For the reasons that follow, the court

grants the motion in part and denies the motion in part.

     In addition to the facts relied upon by this court in issuing

memoranda with respect to the various motions in limine, we find several

additional facts which inform our decision on the motion before us. The

defendant, Richard P. Kennedy, M.D., died on June 20, 2020, survived by

his widow, Elaine Rose Kennedy, a resident of Fort Washington,
Pennsylvania. During a telephone conference on March 16, 2021, among

counsel for the parties and personal counsel for Elaine Rose Kennedy,

counsel for Mrs. Kennedy represented that no one would raise an estate

because the estate had no assets and that Dr. Kennedy’s assets passed to

his surviving spouse, Mrs. Kennedy.        After the plaintiffs filed an

emergency petition for citation to compel application for letters under 20

Pa. Cons. Stat. Ann. § 3155 with the Register of Wills for Montgomery

County, Pennsylvania, Mrs. Kennedy, through the assistance of her

counsel, applied for Letters Testamentary on the Estate of Richard P.

Kennedy. The Register of Wills granted the application and appointed

Mrs. Kennedy as the Executrix of the Estate on March 31, 2021.

     It is undisputed that the plaintiffs’ claims against Dr. Kennedy

survive under 42 Pa. Cons. Stat. Ann. § 8302 and 20 Pa. Cons. Stat. Ann.

§ 3371. At the time of the alleged negligence in this case, Dr. Kennedy

was insured for the claims by Medical Protective Insurance Company

(MedPro Group). The plaintiffs maintain that MedPro Group is the real

party in interest as it is contractually and statutorily obligated to

indemnify the estate of Dr. Kennedy, and therefore should be the proper

party substituted for Dr. Kennedy. Alternatively, the plaintiffs request


                                    2
that Mrs. Kennedy be substituted as the proper party for the late Dr.

Kennedy.

     Counsel for defendants Dr. Kennedy and Monroe Radiology

Imaging, P.C. filed a response to the plaintiffs’ motion (Doc. 287; Doc.

298) which denies that MedPro Group is the real party in interest and it

should not be substituted as a party in place of Dr. Kennedy. Rather,

counsel for Dr. Kennedy and Monroe Radiology propose that Mrs.

Kennedy, as the executrix of the estate, is the proper substituted party.

(Doc. 298, at 5, 7). The remaining defendants have not responded to the

plaintiffs’ motion to substitute.

     The parties have briefed the motion and it is ripe for a decision.

(Doc. 288; Doc. 289; Doc. 296; Doc. 299; Doc. 303; Doc. 304).

III. Discussion

     Under Fed R. Civ. P. 25(a)(1): “If a party dies and the claim is not

extinguished, the court may order substitution of the proper party. A

motion for substitution may be made by any party or by the decedent’s

successor or representative. If the motion is not made within 90 days

after service of a statement noting the death, the action by or against the

decedent must be dismissed.” Here, the motion to substitute was timely


                                    3
made by the plaintiffs. Thus, the issue before the court is who should be

substituted as a party for the late Dr. Kennedy.          The decision to

substitute parties lies within the discretion of the court. Rocco v. Bickel,

Civ. No. 1:12-CV-829 2013 WL 4000886 *2 (M.D. Pa., Aug. 5, 2013).

     In Sinito v. U.S. Department of Justice, 176 F.3d 512, 516 (D.C. Cir.

1999), the Court noted that Fed. R. Civ. P. 25 allows for the substitution

of a “successor” for a deceased party, a term which means that a proper

substituted party need not necessarily be the appointed executor or

administrator of the deceased party’s estate. Id. Rather, the purpose of

Rule 25 is to allow more flexibility in substitution. Rende v. Kay, 415 F.2d

983, 984 (D.C. Cir. 1969). As to who may be substituted as a proper party

it has been held that in this setting:

           [Under] certain circumstances a person may be a
           “successor” under Rule 25(a)(1) if she is (1) the
           primary beneficiary of an already distributed
           estate; (2) named in a will as the executor of the
           decedent’s estate, even if the will is not probated;
           or (3) the primary beneficiary of an unprobated
           intestate estate which need not be probated.

In re Baycol Products Litigation, 616 F.3d 778, 784–85 (8th Cir. 2010)

(citations omitted); see also Billups v. West, No. 95 CIV.1146(KMW), 1998

WL 341939 *1 (S.D.N.Y June 26, 1998) (“Pursuant to Rule 25(a)(1)[,] a


                                     4
proper party for substitution is either (1) a successor of the deceased

party—a distributee of an estate if the estate of the deceased has been

distributed at the time the motion for substitution has been made . . . or

(2) a representative of the deceased party—a person lawfully designated

by state authority to represent the deceased’s estate.”)

     In order to facilitate the substitution process, wherever possible, a

suggestion of death should “identify the representative or successor of an

estate who may be substituted as a party for the deceased before Rule

25(a)(1) may be invoked from those who represent or inherit from the

estate.” Rende, 415 F.2d at 986. Although a formal suggestion of death

was not filed here, it is not necessary that a notation of the fact of death

be made on the record before a motion for substitution can be made.

Dolgow v. Anderson, 45 F.R.D. 470 (D.C.N.Y. 1968); see also Anderson v.

Republic Motor Inns, Inc., 444 F. 2d 87 (3d Cir. 1971) (Failure to make

formal motion was excused where a pretrial memorandum filed within

the 90-day period set forth the intention to substitute wife as executrix

of deceased plaintiff.) Nevertheless, counsel for the late Dr. Kennedy and

Monroe Radiology notified counsel for the plaintiffs of the death of Dr.




                                     5
Kennedy in a telephone conference with the court on February 25, 2021.

(Doc. 296, at 1-2.)

      “It is axiomatic that Rule 25 limits properly substituted parties to

those individuals who can adequately represent the interests of the

deceased party.” Sinito, 176 F.3d at 516. In this regard:

            Because the purpose of Rule 25(a)(1) is to protect
            the estate of the decedent, district courts must
            ensure only “those individuals who can adequately
            represent the interests of the deceased party” are
            substituted under the Rule. Sinito, 176 F.3d at
            516. District courts should therefore look at the
            facts and circumstances of each case and then
            determine whether the person [to be] substitute[d]
            will sufficiently prosecute or defend the action on
            the decedent’s behalf.

In re Baycol Products Litig., 616 F.3d at 788. Matters of substitution are

not defined mechanically by the mere fact that a person is related

through blood or marriage to the decedent. Rocco, 2013 WL 4000886 at

*3; See also Robertson v. Wood, 500 F. Supp. 854, 859 (S.D.Ill. 1980)

(“Rule 25(a) clearly contemplates appointment of legal representatives,

such as an executor or an administrator.”). Rule 25(a)’s use of the term

“successor” necessarily implies that there is some decedent’s estate or

interest which remains and as to which the substituted party has



                                    6
succeeded.     Rocco, Id.      Pennsylvania law defines a “personal

representative” as “an executor or administrator of any description.” 20

Pa. Cons. Stat. Ann. § 102. Here, the plaintiffs have provided the Court

with a copy of a Short Certificate of the Register of Wills of Montgomery

County, Pennsylvania evidencing that Letters Testamentary on the

Estate of Richard P. Kennedy, deceased, were granted to Elaine Rose

Kennedy on March 31, 2021. (Doc. 282-2). Thus, there is no question

that Mrs. Kennedy, in her capacity as Executrix of the Estate of Richard

M. Kennedy, is a proper party for substitution.

     These principles control here and lead us to conclude that Mrs.

Kennedy, in her capacity as Executrix of the Estate of Richard P.

Kennedy, should be substituted as a party defendant in place of Dr.

Kennedy. The Pennsylvania Probate, Estates and Fiduciaries Code, 20

Pa. Cons. Stat. Ann. § 3311, et seq., define the powers, duties, rights, and

liabilities of a personal representative of a decedent. The Code permits,

inter alia, the substitution of the personal representative of a deceased

party to a lawsuit, 1 the personal representative’s right to petition the



1    20 Pa. Cons. Stat. Ann. § 3372.


                                     7
court to authorize the settlement of a claim, 2 and the personal

representative’s broad duty to protect the assets of the estate.

     Finally, the plaintiffs represent that they will withdraw the motion

to substitute if Mrs. Kennedy is substituted as a party for Dr. Kennedy

without objection. (Doc. 303; Doc. 304). It is the court’s impression that

the defendants do not oppose the substitution of Mrs. Kennedy, as

Executrix of the Estate, for Dr. Kennedy.

     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         U.S. Magistrate Judge
Dated: June 30, 2021




2    20 Pa. Cons. Stat. Ann. § 3323.


                                     8
